Case 7:19-mj-00917 Document 1 Filed on 04/23/19 in TXSD Page 1 of 1

1

AO 9| (Re\' 8/0\) CriminalComplaint

 

United States District Court

SOUTHERN DISTRICT OF f TEXAS
` MCALLEN DIVISION

 

 

uNlTED STATES or AMERlCA ~ l
V- CRIMINAL COMPLAINT

Miguel Ange| Garcia-Armenta
Case Number: M-19- q l_'l' -M

IAE YOB: 1 986
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about n April 22, 2019 in Starr COunty, in

the Southern 4 District of Texas
(Track Slatutory Language of Ojj‘ense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance oflaw, and thereafter
was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation ofTitle 8_ ‘ United States Code, Section(s) 1326 (Felony)
I fuithel state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Migue| Angel Garcia- Armenta was encountered by Border Patrol Agents near Roma, Texas on April 22, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 22, 2019, near Roma, Texas. Record checks revealed the Defendant was formally

Depol ted/Excluded from the United States on August 18, 2015 through Laredo, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On August 29, 2007, the defendant was convicted of Burglary of Habitation and sentenced to th'ree (3) years confinement

Continued on the attached sheet and made a part ofthis complaint: ' |:iYes lNo

Homeva \w| P*vw~j $v¢¢v~l¢aw~\. 4|2?]16” M//

 

AL»M"(‘? c a L¢,&f\ a/bvl,-F_¢.=-
Sworn to before me and subscribe m my p esence, Signal/re of C mpl`”'mant

April 23, 2019 ` ? ‘- l/J/p,,¢~. Jon han, §g,nioPPatro| Agent

, F ' W
Juan F. A|anis , U.S. Magistrate Judge '

Name and Title of Judicia| Officer » Signature of Judicia| Officer

